internal_revenue_service number release date index number ------------------------------------ --------------------------------- ------------------------------------------------ ----------------------- --------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl bo2 plr-151241-11 date june ty ------- ty ------- legend taxpayer cfc year a attorney j year b ------------------------------------ ---------------- ------------------------------------------------ ------- ----------------- ------- dear ------------------------------------ this replies to your date letter requesting an extension of time under sec_301_9100-3 to file a sec_1_954-2 foreign_currency_gain_or_loss election on behalf of a cfc for year a the -2 g election facts taxpayer a u s_corporation is the common parent of a u s affiliated_group_of_corporations that files a consolidated_return taxpayer seeks to make the sec_1_954-2 election on behalf of cfc a foreign_corporation wholly owned by taxpayer taxpayer represents that in year a it inadvertently failed to make the -2 g election taxpayer explains that it determined in year a that an election under sec_1_954-2 to offset net currency losses against interest_income for cfc would significantly improve its position with respect to the application of the sec_952 recapture rule accordingly attorney j a senior tax attorney in taxpayer’s tax plr-151241-11 department drafted the -2 g election statement and provided it to a member of taxpayer’s tax reporting group for inclusion in the year a return attorney j provided an affidavit verifying these facts taxpayer filed its year a return in accordance with the belief and understanding that the -2 g election statement was included as part of the year a consolidated federal_income_tax return taxpayer also filed all subsequent consolidated_returns in accordance with this understanding in year b as part of its documentation review in evaluating potential organizational restructurings taxpayer sought a copy of the -2 g election statement after review of the filed return and extensive inquiries taxpayer concluded that the election statement had been erroneously omitted from the filed return taxpayer submitted documentation verifying these facts taxpayer asserts that the following reasons show it acted reasonably and in good_faith under sec_301_9100-3 and should therefore be granted an extension of time to file the sec_1_954-2 election on behalf of cfc for year a i it requested relief before its failure to make the election was discovered by the service ii it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 no alteration to the returns are necessary iii it did not affirmatively choose not to file the -2 g election after having been informed in all material respects of the required election and related tax consequences and iv it has not used hindsight in requesting relief no facts have changed since the due_date for making the election that make the election more advantageous to taxpayer taxpayer further asserts that granting the extension will not prejudice the interests of the government because it will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than they would have had if the election had been timely made taking into account the time_value_of_money in addition taxpayer represents that the taxable_year in which the -2 g election should have been made or any taxable years that would have been affected by the election had it been timely made are not closed by the period of limitations on assessment under sec_6501 finally taxpayer represents it has satisfied the procedural requirements of sec_301_9100-3 law plr-151241-11 sec_1_954-2 provides that a controlled_foreign_corporation may elect to exclude certain foreign_currency_gain_or_loss from foreign_personal_holding_company_income and instead include such foreign_currency_gain_or_loss in the category or categories of subpart_f_income described in sec_952 or in the case of foreign_base_company_income described in sec_1_954-1 or to which such gain_or_loss relates sec_1_954-2 provides that the controlling united_states_shareholders as defined in sec_1_964-1 make the election on behalf of the controlled_foreign_corporation by filing a statement with their original income_tax returns for the taxable_year of such united_states_shareholders ending with or within the taxable_year of the controlled_foreign_corporation for which the election is made clearly indicating that such election has been made an election made pursuant to sec_1 g is effective for the taxable_year of the controlled_foreign_corporation for which it is made and all subsequent taxable years of such corporation unless revoked by or with the consent of the commissioner see sec_1_954-2 sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 sets forth the conditions that must be satisfied to obtain an extension of time to make a regulatory election that is not listed as automatic in sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for such relief will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer plr-151241-11 i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in this regard if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the internal_revenue_service will not ordinarily grant relief unless the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money in addition sec_301_9100-3 states that if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 before the taxpayer's receipt of a ruling granting relief analysis in this case sec_1_954-2 prescribes the time for making the election therefore it is a regulatory election pursuant to sec_301_9100-1 it is not however listed as an automatic election in sec_301_9100-2 as a non- automatic regulatory election the commissioner has discretionary authority under sec_301_9100-3 to grant taxpayer a reasonable extension of time to make the election provided taxpayer satisfies the standards set forth in sec_301 based upon the facts and representations of taxpayer and the accompanying affidavits we conclude that taxpayer satisfies the requirements set forth in sec_301_9100-3 conclusion plr-151241-11 taxpayer is granted an extension of time until ninety days from the date of this ruling letter to file a sec_1_954-2 election on behalf of cfc for year a no ruling has been requested and none is expressed or implied regarding the application of any other section of the code or regulations to the facts presented as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election statement the extension of time granted in this letter is a letter_ruling pursuant to sec_301_9100-3 this ruling is based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification upon examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell branch chief branch international
